Reynolds, J.
Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board holding them solely liable for claimant’s *870continuing disability. In 1955 claimant suffered an accidental injury while working for the appellant employer and subsequently in 1957 was involved in another accident while working for a different employer. Prior to the determination in the instant case claimant was found totally disabled by the Veterans’ Administration and the Social Security Administration as a result of an unrelated stomach condition. We see no requirement, however, that claimant necessarily be barred from compensation for total disability resulting from an industrial accident because he is already being awarded benefits from another agency for an unconnected disability, albeit that that disability has been found to be total also. Any incongruity in such a result must be resolved by the agencies involved and not by this court. Thus the sole issues before us here are the propriety of the board’s determinations that claimant’s present disability is causally related to the 1955 accident and to that accident alone. These determinations are factual and thus, since we find substantial medical evidence in support thereof, must be affirmed (Matter of Palermo v. Gallucci & Sons, 5 N Y 2d 529). Decision affirmed, with one bill of costs to respondents filing briefs. Gibson, P. J., Herlihy and Staley, Jr., JJ., concur; Taylor, J., not voting.